EXHIBIT A
    From: "Edward L. Stanton III" <Edward.Stanton@butlersnow.com>
    Date: March 21, 2020 at 8:10:34 PM CDT
    To: "Sink, Jennifer" <Jennifer.Sink@memphistn.gov>, Will Perry
    <Will.Perry@butlersnow.com>, Jim Letten <Jim.Letten@butlersnow.com>
    Cc: Terri Wiseman <Terri.Wiseman@butlersnow.com>, "McMullen, Bruce"
    <bmcmullen@bakerdonelson.com>, "Saleem, Zayid-mem"
    <Zayid.Saleem@memphistn.gov>, "Glover, R. Mark"
    <mglover@bakerdonelson.com>
    Subject: RE: Request re: On-Site COVID testing


﻿
    Good evening, Jennifer –

    Based on your emails below, I approve the City’s flying of drones or mobile cameras
    over the drive-through COVID-19 testing site on Tiger Lane, subject to the following
    two conditions:

          The drones / cameras may not be used to identify individuals, specific car
          owners, license plates, or other individualized information for the purpose of a
          criminal investigation or other law enforcement matter unless such use is
          authorized and documented as required by § G of the Consent Decree; and

          All footage collected by the drones / cameras that is not used to identify
          individuals, specific car owners, license plates, or other individualized
          information may not be maintained for more than 14 days. After that time, the
          footage “shall be destroyed,” consistent with § H of the Consent Decree, unless,
          during the maintenance period (which, again, shall not exceed 14 days), the City
       determines the footage to be relevant to (1) a “lawful investigation of criminal
       conduct” to which (2) the identification of individualized information gave rise.
       Such footage may not be kept more than 14 days to further pre-existing criminal
       or non-criminal investigations or to support future criminal or non-criminal
       investigations because § H only allows personal information to be “collected in
       the course of a lawful investigation of criminal conduct” to which that personal
       information is relevant.

Please advise if you have additional questions or concerns. I’ll keep an eye out for the
inquiries about social media search terms that you mentioned will be forthcoming.

Regards,

ELS

Edward L. Stanton III
Butler Snow LLP

D: (901) 680-7369 | F: (901) 680-7201
6075 Poplar Avenue, Suite 500, Memphis, TN 38119
P.O. Box 171443, Memphis, TN 38187-1443
Edward.Stanton@butlersnow.com| vCard | Bio


Twitter | LinkedIn | Facebook | YouTube




From: Sink, Jennifer <Jennifer.Sink@memphistn.gov>
Sent: Saturday, March 21, 2020 5:48 PM
To: Edward L. Stanton III <Edward.Stanton@butlersnow.com>; Will Perry
<Will.Perry@butlersnow.com>; Jim Letten <Jim.Letten@butlersnow.com>
Cc: Terri Wiseman <Terri.Wiseman@butlersnow.com>; McMullen, Bruce
<bmcmullen@bakerdonelson.com>; Saleem, Zayid-mem
<Zayid.Saleem@memphistn.gov>; Glover, R. Mark (mglover@bakerdonelson.com)
<mglover@bakerdonelson.com>
Subject: Re: Request re: On-Site COVID testing

Hello,
We anticipate starting the testing sites on Monday. Can you please advise as to your
position on the use of cameras during this event?

As some additional information, once set up, the testing site will be in place for a while.
 At Tiger Lane, the area is already in the line of site of RTCC cameras that were already
in place.   The tent and other pieces of equipment, all of which is expensive but not
feasible to take down and set back up in between test days, will remain even when
there is not an active testing event. We need cameras in place at all hours for security
purposes.

If you have any questions, please let me know.

Jennifer




From: Sink, Jennifer
Sent: Friday, March 20, 2020 3:57:21 PM
To: Edward L. Stanton III <Edward.Stanton@butlersnow.com>;
will.perry@butlersnow.com <will.perry@butlersnow.com>; Jim Letten
<Jim.Letten@butlersnow.com>
Cc: Terri Wiseman <Terri.Wiseman@butlersnow.com>; McMullen, Bruce
<bmcmullen@bakerdonelson.com>; Saleem, Zayid-mem
<Zayid.Saleem@memphistn.gov>; Glover, R. Mark (mglover@bakerdonelson.com)
<mglover@bakerdonelson.com>
Subject: Request re: On-Site COVID testing

Ed, Will, and Jim,

The City is setting up a drive-through COVID-19 testing site on Tiger Lane, which is City
property. The purpose is to provide a location for the public to obtain the COVID-19
test. The testing process is being handled by UTHSC, but the city is providing support,
including law enforcement. UTHSC has requested police presence.   We expect testing
to start Monday. We also expect that additional on-site testing events will be held in
the future.

For security concerns and for real-time traffic and crowd control decisions, we would
like to fly drones over the testing area. The information will be used in the aggregate
(meaning no one car or person specified) to pick up traffic patterns so that we can
safely and effectively control traffic. Additionally, the drone cameras will be used to
monitor security concerns. We don’t believe the visual will be so specific as to allow
identification of individuals or specific car owners, unless something alerts MPD and a
closer look is warranted. If weather does not permit the use of drones, we will use
mobile cameras.

I understand that you will have questions about how long the video will be retained.   I
would like to request that we discuss the appropriate retention time after the first
testing process, so we can address the need more directly. Frankly, this event is
unprecedented. We are planning extensively but do not know what to expect. I would
prefer that decision be made after the fact, when we all have more information to base
it upon.
Can we have your permission to execute in this manner?

Finally, we are going to do a threat assessment related to drive-through testing, which
will involve searching social media. We will be submitting some terms to you for
approval in the next 24 hours




Jennifer A. Sink, Esq.
Chief Legal Officer
City of Memphis
125 N. Main Street, Room 336
Memphis, TN 38103-2079
W: 901-636-6614
www.memphistn.gov

NOTICE: This electronic mail transmission with any attachments may constitute an
attorney-client communication or other confidential information that is legally
protected from disclosure and/or protected by the attorney-client privilege. Use or
disclosure of it by anyone other than the recipient is unauthorized. If you are not the
intended recipient, this e-mail is not intended for transmission to you, nor to be read,
reviewed, used, distributed or even received by you or any other unauthorized
persons. If you have received this electronic mail transmission in error, please delete it
from your system immediately without copying, reading or disseminating it, and notify
the sender by reply e-mail.




CONFIDENTIALITY NOTE: This e-mail and any attachments may be confidential and
protected by legal privilege. If you are not the intended recipient, be aware that any
disclosure, copying, distribution or use of the e-mail or any attachment is prohibited. If you
have received this e-mail in error, please notify us immediately by replying to the sender
and deleting this copy and the reply from your system. Thank you for your cooperation.
